Citation Nr: 0203969	
Decision Date: 04/30/02    Archive Date: 05/07/02	

DOCKET NO.  00-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.  


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  A November 1989 Board decision denied service connection 
for residuals of a back injury.  

2.  Evidence received since the November 1989 Board decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claim.  


CONCLUSION OF LAW

The November 1989 Board decision is final; new and material 
evidence has been received, and the claim of entitlement to 
service connection for residuals of a back injury is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  The 
changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence), the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim), and 
38 C.F.R. § 3.159(c) (4) (iii) (medical examination or 
opinion only after new and material evidence is presented, 
are effective prospectively for claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was filed 
prior to August 29, 2001.  

In light of the Board's favorable decision herein, with 
respect to finding that new and material evidence has been 
submitted to reopen the veteran's claim, the Board concludes 
that the VA has complied with the VCAA as it may relate to 
reopening of the veteran's claim.  

Prior to the Board's November 1989 decision the record 
included the veteran's service medical records and records of 
post service care, as well as a statement from a service 
comrade detailing an account as a witness to the veteran 
being hit in the back by the front grill of a truck as it 
pinned him against a shelf and knocked him unconscious.  The 
November 1989 Board decision found that the record failed to 
provide a foundation for establishing that the veteran had a 
current disability of his back that was of in-service origin.  

Subsequent to the November 1989 Board decision, additional 
evidence has been submitted, including a statement from the 
veteran's spouse alleging her opinion of the effects of the 
damaged back since service, statements from two other service 
comrades giving repeat recollections of the in-service injury 
neally identical to those previously of record, and a 
November 2001 statement from a private chiropractor (the 
veteran's grandson) indicating that the veteran had consulted 
his clinic on several occasions over the prior 10 years 
concerning chronic lower back pain "as a result" of an injury 
sustained in the armed forces in World War II.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a claim for service connection was previously denied, the 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  

With consideration that the reason for the Board's 
November 1989 denial was that the record did not offer 
anything in support of a finding that the veteran currently 
had a back disability of in-service origin, and the current 
statement from the chiropractor indicating that the veteran 
has been seen with complaints of "chronic lower back pain as 
a result of" an in-service injury, the Board concludes that 
the evidence is new because it proposes to relate to service 
the onset of chronic low back pain and thus contributes to a 
more complete picture of the theory surrounding any current 
back disability.  Therefore, this evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  



ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
residuals of a back injury is granted.  To this extent only, 
the appeal is granted.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

